                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

LARRY SINGLETON,

             Plaintiff,

v.                                                          CV No. 18-493 JCH/CG

CITY OF HOBBS, et al.,

             Defendants.

         ORDER SETTING EXPEDITED BRIEFING AND MOTION HEARING

      THIS MATTER is before the Court on Plaintiff’s Motion to Compel and

Memorandum in Support Thereof, (Doc. 47), filed March 14, 2019. IT IS HEREBY

ORDERED that the parties shall submit expedited briefing on the motion as follows:

      1. Defendants shall file a response to the motion no later than Tuesday, March

          26, 2019;

      2. Plaintiff may file a reply in support of the motion by noon on Friday, March

          29, 2019.

      IT IS FURTHER ORDERED that the Court shall hear oral argument on the

motion by telephone on Monday, April 1, 2019, at 3:00 p.m. The parties shall call

Judge Garza’s AT&T Teleconference line at (877) 810-9415, follow the prompts, and

enter the Access Code 7467959, to be connected to the proceedings.




                                 ________________________________
                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
